




EXHIBIT 10.4


Vistaprint N.V.


[Form of]
Award Agreement For Fiscal Year 2014
under the
Vistaprint N.V. 2009 Performance Incentive Plan For Covered Employees



--------------------------------------------------------------------------------



Participant: ________________


Base Amount for the Performance Period: ______________________


FY 2014 Constant Currency Revenue Target: $____________________


FY 2014 EPS Target: $_____________



--------------------------------------------------------------------------------



Vistaprint N.V. (the “Company”) hereby awards on the Vesting Date (as defined
below) to the participant named above (the “Participant”) the opportunity to
earn a cash amount determined pursuant to the formula set forth below (the “Cash
Payment Amount”).


1.    Award. If all the conditions set forth in this Agreement are satisfied,
the Company will pay the Cash Payment Amount under the Company’s Performance
Incentive Plan for Covered Employees, as amended from time to time (the “Plan”),
to the Participant named above as promptly as practicable after the Committee
makes its determination and certification described in Section 4(b) below, but
no later than the next succeeding fiscal quarter after the end of the
Performance Period (the “Payment Date”). The Cash Payment Amount is awarded
under and governed by the terms and conditions of the Plan. Except as provided
in Sections 5 and 6 below or Articles VI and XI of the Plan, the Company shall
make no Cash Payment Amount until the Payment Date, and the Participant has no
rights to any Cash Payment Amount until the Vesting Date.


2.    Definitions.


(a)    Except where the context otherwise requires, the term “the Company”
includes any Related Company, as defined in the Plan.


(b)    The “Committee” means the Compensation Committee of the Company’s
Supervisory Board.


(c)    The “Performance Period” is one fiscal year of the Company ending on the
Vesting Date.


(d)    The “Vesting Date” is June 30, 2014.


(e)    Capitalized terms used but not defined herein have the meaning ascribed
to them in the the Plan.


3.    Calculation of the Cash Payment Amount.


(a)    The Cash Payment Amount for the Performance Period equals the Base Amount
set forth above multiplied by the Payout Percentage determined as follows:


Payout Percentage = the greater of:


(x)
-5.6667 + (4.6667 X Revenue%) + (2.0000 X EPS%); or

(y)
-14.7895 + (11.0526 X Revenue%) + (4.7368 X EPS%)







--------------------------------------------------------------------------------




If either the Revenue% is less than 92.5 or the EPS% is less than 80, then the
Payout Percentage is 0% and the Cash Payment Amount is $0, even if the other
Target is achieved. The Payout Percentage is capped at a maximum of 200%. The
Company shall round all amounts in the calculation to two decimals.


(b)    “Revenue%” means the Company’s actual constant currency revenue for the
Performance Period divided by the FY 2014 Constant Currency Revenue Target set
forth above. The Company’s actual constant currency revenue is calculated by
adjusting the Company’s revenue for the Performance Period determined in
accordance with United States generally accepted accounting principles (“US
GAAP”) to exclude gains and losses in revenue generated from hedges of currency
fluctuations and to use the currency exchange rates set forth in the Company’s
budget for the Performance Period, so long as the Company’s Supervisory Board
approves such budget before the 90th day of the Performance Period. If the
Supervisory Board fails to approve the budget for the Performance Period before
the 90th day, then the Company shall use the currency exchange rates set forth
in the Company’s budget for the fiscal year immediately preceding the
Performance Period. In each case, the Committee must certify the adjusted
revenue so calculated.


(c)    “EPS%” means the Company’s actual US GAAP earnings per share for the
Performance Period, adjusted as set forth in Section 3(d) below, divided by the
FY 2014 EPS Target set forth above. For the avoidance of doubt, earnings per
share calculations are inclusive (net of) the expense associated with all
employee compensation or bonus plans, including those made pursuant to the Plan.


(d)    In determining the extent, if any, to which the performance criteria in
this Section 3 have been achieved, the Committee shall adjust the performance
criteria proportionately to take into account the following:


(1)    Reductions in earnings per share for the Performance Period, as compared
to the FY 2014 EPS Target set forth above, that the Committee reasonably
determines have resulted from dilutive acquisitions of businesses or assets or
minority investments in businesses by the Company and/or any of its subsidiaries
(the “Consolidated Company”), included any impact of financing such
acquisitions, that are completed during or before the Performance Period but
after the date on which the Committee determined the FY 2014 EPS Target (the
“Eligible Period”).


(2)    Reductions in earnings per share for the Performance Period, as compared
to the FY 2014 EPS Target, that result directly from the Company’s changing the
basis of its financial statements filed with the US Securities and Exchange
Commission (the “SEC”) resulting from either (i) a change from US GAAP to
International Financial Reporting Standards or another accounting standard
permitted by the SEC for use by registered companies or (ii) a change to
existing US GAAP required to be made in the Performance Period.


(3)    Reductions in earnings per share for the Performance Period, as compared
to the FY 2014 EPS Target, that result directly from amounts that are accrued,
paid or payable by the Consolidated Company during the applicable Performance
Period (i) under any agreement that the Consolidated Company enters into in
settlement of a Lawsuit, or (ii) in damages or penalties awarded by a court or
other governmental agency in judgment of a Lawsuit, in each case where the
expense for such settlement or award occurred during the Eligible Period. A
“Lawsuit” is a lawsuit, administrative proceeding (including but not limited to
tax proceedings) or similar process for presenting claims for adjudication by
any state, federal, national or local court or governmental or regulatory agency
in which the Consolidated Company is a party.


(4)    Reductions in earnings per share for the Performance Period, as compared
to the FY 2014 EPS Target, resulting from charges attributable to the impairment
or writedown of the Company’s assets including tangible and intangible assets or
goodwill.


(5)    Reductions in earnings per share for the Performance Period, as compared
to the FY 2014 EPS Target, resulting from charges incurred as part of a
discontinuation or integration of operations, including charges relating to the
cost of the termination of contracts (including but not limited to lease
agreements), termination of employees, relocation of resources (including
employees and assets), or other expenses and charges tied directly to the
decision to discontinue or integrate operations of the Company or to dispose of
a business segment.


4.    Conditions for Payment. Except as provided in Sections 5 or 6 below or
Articles VI or XI of the Plan, the Company shall not pay any Cash Payment Amount
unless all of the following conditions are satisfied:




--------------------------------------------------------------------------------






(a)    The Participant is, and has continuously been, an employee of the Company
beginning with the date of this Agreement and continuing through the Vesting
Date.


(b)    The performance criteria set forth in Section 3 above are satisfied
during the Performance Period. The Committee must determine and certify in
writing after the end of the Performance Period the extent, if any, to which the
performance criteria have been achieved.


(c)    Notwithstanding the foregoing, the Committee may reduce the Cash Payment
Amount, including to $0, if the Committee believes, in its sole discretion, that
such a reduction is necessary or appropriate.


5.    Employment Events Affecting Payment of Award.


(a)    If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) before the end of the Performance Period, then the
Participant or his estate is nevertheless eligible to receive on the Payment
Date the pro rata share of the Cash Payment Amount based on the number of months
of participation during any portion of the Performance Period in which the death
or disability occurs.


(b)    If the Participant is terminated other than by reason of death or
disability, then except to the extent specifically provided to the contrary in
any other agreement between the Participant and the Company, the Company shall
pay no Cash Payment Amount, and this Agreement is of no further force or effect
unless the performance criteria set forth in the accompanying Award Agreement
are satisfied and the Committee determines, in its sole discretion, that the
Cash Payment Amount is merited.


(c)    If, at any time after the Vesting Date but before the Payment Date, (i)
the Participant’s relationship with the Company is terminated by the Company for
Cause (as defined below) or (ii) the Participant’s conduct after termination of
the employment relationship violates the terms of any non-competition,
non-solicitation or confidentiality provision contained in any employment,
consulting, advisory, proprietary information, non-competition, non-solicitation
or other similar agreement between the Participant and the Company, then,
without limiting any other remedy available to the Company, all right, title and
interest in and to the Cash Payment Amount are forfeited and revert to the
Company as of the date of such determination and the Company is entitled to
recover from the Participant the Cash Payment Amount.


(d)    “Cause,” as determined by the Company (which determination is
conclusive), means:


(1)    the Participant’s willful and continued failure to substantially perform
his or her reasonable assigned duties (other than any such failure resulting
from incapacity due to physical or mental illness or, if applicable, any failure
after the Participant gives notice of termination for Good Reason, as defined in
an agreement between the Participant and the Company), which failure is not
cured within 30 days after a written demand for substantial performance is
received by the Participant from the Supervisory Board which specifically
identifies the manner in which the Board believes the Participant has not
substantially performed the Participant’s duties; or


(2)    the Participant’s willful engagement in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.


For purposes of this Section 5(d), no act or failure to act by the Participant
is considered “willful” unless it is done, or omitted to be done, in bad faith
and without reasonable belief that the Participant’s action or omission was in
the best interests of the Company.


6.    Change in Control. Upon a Change in Control (as defined in the Plan),
except to the extent specifically provided to the contrary in any other
agreement between the Participant and the Company, the performance criteria set
forth in Section 3 above are deemed satisfied for the Performance Period in
which the Change in Control occurs, and in lieu of the amounts to be determined
pursuant to the formula set forth in Section 3 above, the Participant is
entitled to receive instead a Cash Payment Amount equal to 100% of the Base
Amount, pro-rated through the date of the Change in Control, for the Performance
Period in which the Change in Control occurs, which amount is payable as soon as
practicable following the Change in Control, but no later than 2.5 months
following the Change in Control.






--------------------------------------------------------------------------------




7.    No Special Employment or Similar Rights. Nothing contained in the Plan or
this Agreement shall be construed or deemed by any person under any
circumstances to bind the Company to continue the employment or other
relationship of the Participant with the Company. The Company expressly reserves
the right at any time to dismiss or otherwise terminate its relationship with
the Participant free from any liability or claim under the Plan or this
Agreement.


8.    Withholding Taxes. The Company’s obligation to pay the Cash Payment Amount
is subject to the Participant’s satisfaction of all applicable income,
employment, social charge and other tax withholding requirements under all
applicable rules and regulations.


9.    Transferability. The Participant shall not sell, assign, transfer, pledge,
hypothecate or otherwise dispose of this Agreement (whether by operation of law
or otherwise) (collectively, a “transfer”), except that this Agreement may be
transferred (i) by the laws of descent and distribution, (ii) pursuant to a
qualified domestic relations order, or (iii) with the prior consent of the
Committee, to or for the benefit of any immediate family member, family trust,
family partnership or family limited liability company established solely for
the benefit of the Participant and/or an immediate family member of the
Participant.


10.    Miscellaneous.


(a)    Except as provided herein, this Agreement may not be modified unless
evidenced in writing and signed by the Company and the Participant, unless the
Committee determines that the modification, taking into account any related
action, would not materially and adversely affect the Participant.


(b)     All notices under this Agreement must be mailed or delivered by hand to
the Company at its main office, Attn: Secretary, and to the Participant at his
or her last known address on the employment records of the Company or at such
other address as may be designated in writing by either of the parties to one
another.


(c)     This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, USA.




Accepted and Agreed:
 
Vistaprint N.V.
 
 
 
 
 
 
By:
 
[Participant]
 
Name:
 
 
 
Title:
 







